Pmse7(Rev 12/16)ComCquteog;.mp§o,-yogemq§sl$$- |po.]H Document 1 Filed 10/05/18 Page 1 of 8

 

 

 

 

llcrlmma g ,; `
‘I_ FILED __ LoDGED
UNITED STATES DISTRICT CoURT ` “ECE'VED :-°°F’Y
forthe OCT 0 5 2018
DiStI`lCt Of CUERK U S D|STEiICT COURT
ols§§ 01= AmzoNA
Division EY - ` DEPUTY

 

m__hh€€e D Mc%g gong/q no be nlledm by the Clerk's omqe)

Plainttj”(s)
(Write the full name of each plazntzj?” who is filing this complaint
lf the names of all the plaintiffs cannot fit in the space above,
please write ”see attached" in the space and attach an additional
page with the fall list ofnames.)

dam a amant/inman
SChool, Roo§dfe|i SChool Di§in'cf

 

.llll'y Tl‘lall (checkone) |:| YeS |:| NO

 

, Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write ”see attached " in the space and attach an additional page
with the full list of names. )

\./\_/\/\/\/\/\/V\./VV\./VV\/

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

.\

Provide the information below for each plaintiff named 1n the complaint. Attach additional page§ ifg

 

 

 

 

 

 

 

needed.
Name mirece D MCKlnneu l l
Street Address p O, BDX qZO `
city and County )n\_/em' tm Cogm Co\)niu
a State and Zip Code A _Y\Z[‘)\/)(]v 86 7)50_[
Telephone Number $D`| 57 7 GXq j
E-mailAddress 'i'D()“gij€m('kl_i/\Yl€\(),{@ ljm@l/ [.On/\

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,_
include the person’s job or title (ifknown). Attach additional pages if needed. 1 .g_ j ' f

l5age l of 6

 

‘ProSe7(Rev.12/16)Com(p;lair§gr%ni|p§)yl%\e/nt%:igsc::|i%§ai:i?)gH DOCUment 1 F||ed 10/05/18 Page 2 Of 8

,, Defendant No. l

Name \101111 F. 1<EV)1/101111

Job or Title (ifknown) E\eggw)£m+@gm 3b g 00 l l g.
Street Address w°dzf) 3 willis gm . gin __

 

 

 

 

 

 

 

 

 

 

city and County 1911110111)1 1/10111 togt)a f 001/1111 ', ; '
State and Zip Code A'{`\z()Y) a Yb%,gq|
Telephone Number / 1002 252 liZOD

E-mail Addl‘CSS (ifknown)

 

Defendant No. 2

 

 

 

 

 

 

 

 

Name 1 111_11113€%11 301/1001 D;`§+n'fi'

7 Job or Title (;fknown) 50 001 D\§-h`j [‘»1'
StreetAddress ZC}L\ g vjy]e|,|a{`d K(‘
Cityar_ld€@unty Dhoemx 111/m tom County l
State and Zip Code Af`\zm/]& SE)BBQV , " 1
Telephone Number 1902 ZSZ- L)qbo 1 1
E-mail Address (ifknown)

 

Defendant No. 3
Name
Job or Title (tfknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown) '!g

 

 

 

 

 

 

 

Defendant No. 4
Name
10b OI` Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (;'fknown)

 

 

 

 

 

 

 

vl?age 2 of 6

 

Case 2:18-C\/- 03188- D.]H Document 1 Filed 10/05/18 Page 3 018

Pro Se 7 (.Rev 12/16) Complaint for Employment Discrimination

C. Place of Employment

The address at which l sought employment or was employed by the defendant(s) is

Nam.e 1101/111 1‘. 1<0¥11110/111 H 011/)@¥_)10111_1/, 11005€1/0|1:$011001 Dish’

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

II. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply): _ g. _

' 1':1

|:| 1:1

|:|1.

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 Y(‘rac'e,
color, gender, religion, national origin).

(Note. In order to bring suit in federal district court under Title VII, you must f rst obtain a
Notice of Rzght to Sue letter from the Equal Employment Opportunity Commission .)

Age Discrimination 1n Employment Act of 1967, as codified, 29 U. S. C. §§ 621 to 634.

(Note.' In order to bring suit in federal district court under the Age Discrimination in
Employment/lth you must first file a charge with the Equal Employment Opportunity `
Commission.) .

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 121l7. g

(Note.' In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law)i

 

Releval'lt State law (speci]j), if known)!

 

Relevant city or county law opecijj), ifknown):

 

`g'Page 3 of 6

Case 2:18-cV-03188-D.]H Document 1 Filed 10/05/18 Page 4 018

' Pro Se 7.(Rev. 12/16) Complaint for Employment Discrimination

I[I. Statemgent of Claim

Write a_ short and plain statement of the claim. Do not make legal arguments. State as briefly as possiblegthe
facts showing that each plaintiff is entitled to the damages or other relief sought State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, inclu’ding
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claii‘n and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment - n 1
Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

Other acts (specijj/):

(Note.' Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

EQ`E\][|I§K[|

 

 

B. lt is my best recollection that the alleged discriminatory acts occurred on date(s) I r
`~ h ..g~ 3
3010 11111\1 , 301 10 ,7
(/
C. I believe that defendant(s) (check one):
I:I is/are still committing these acts against me.

1\__/( is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

race

 

color _g

 

gender/sex

 

religion » l

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

Q\l:||j[||:||:||:|

disability or perceived disability (speczyj) disability)

muhammaaaahptaalmh1altr, maass/mama

E. ~ 'l`he facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6

 

ase 2:18-cV-03188-D.]H Document 1 Filed 10/05/18 Page 5 018

/ l C
‘ Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimmatlon

§ /11 110€ 11`010 01 1110 init’n/ltw.tmd tile il`rs'l' day 01 i‘fmn,`ng,,`i
mentioned 10 Man'sol 1 would br having malin/c daner
appointments ann pmv»`clal the anita Ht)wtvtr,f was still

gwmng¥r/l|y lawnan on tila 1909/11 cidl`sal)illtg '
alberti/mmian 011(1 ltiall`ali`mo,

UVote.' As additional support for the facts of your claim, you may attach to this complaint a copyg`:`of

your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the `j
t relevant state or city human rights division.) `

IV. Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commissii)n "or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct

, on (date)

' l

O‘l /10/201?5 ?

B. The Equal Employment Opportunity Commission (check one): _
g 1:1 has not issued a Notice of Right to Sue letter. n ,`

_ _ ;‘ 1
I;}/ issued a Notice of Right to Sue letter, wh1chlrece1ved on (a'ate) Oq 10 ZO`_ 18 gt. .

(Note.' Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.) 1 '

C. g Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination With the Equal Employment Opportunity Commission :-
regarding the defendant's alleged discriminatory conduct (check ane):

I:I 60 days or more have elapsed.
I:I less than 60 days have elapsed. 1

.l'

v. Relief

l
State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. lnclude any basis for claiming that the wrongs alleged are continuing at the present time. lnclude the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. lnclude any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive "'
money damages.

v

:Page"' 5 of 6
1`-.

* .-

l

 

. ' . . . .
' Fro Se 7 (Rev. 12/16) Complamt for Employment D1scr1m1nat10n

VI.

For Attorneys

Case 2:18-cV-03188-D.]H Document 1 Filed 10/05/18 Page 6 018

1 am anna int t)z,zoo woo/women x 22 months curatwn<),

dot 10 the amount oft/tnt l was out ofw@/l< 611/610 f/@€
wmngfugg)g -l€gr;;ggcninat:gon. f am alia aslg;)`ng tim 3503%
am an s n`n ca rn “ alt bc 3 an .-Sf,-
'11’1611111@;1<\>10 111133€¢1115€61.D apr pro w 1 3

Certification and Closing

Under Federal Rule of Civil Procedure ll, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint (l) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable g
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the "
requirements of Rule ll.

For Parties Without an Attorney , .

' I agree to provide»the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Offlce may-result
in the dismissal of my case. ` `

Date of signing: 10 5 13 1

Signature of Plaintiff ka®g M

111}1111
Printed Name of Plaintiff 151 MW ©. N`Q<§I<I\~Qy
l ` d

Date of signing:

Signature of Attorney

 

g Printed Name of Attorney

 

Bar Number

 

Name of Law Firm g
Street Address y
State and Zip Code

 

 

 

‘ Telephone Number

 

E-mail Address ‘ j.-;. t

 

Page` 6 of 6

 

_» ~ Case 2:18-cv-03188-D.]H Documentl Filed 10/05/18 Page 70f8

\\

EEOC mm mm , U.S. EQuAL EMPLoYMENT OPPoRTuNlTY CoMlvilssloN

 

DlslvnssAL AND NoTlcE oF RIGHTs

 

TOi Latrece McKinney FrOmf Phoenix District Office
P.O Box 920 3300 North Central Ave
Laveen, AZ 85339 _ Suite 690

Phoenix, AZ 85012

 

l i On behalf of person(s) aggrieved Whose identity is
CONF/DENT/AL (29.CFR §1601.7(a))
EEOC Charge No. _ EEOC Representative Telephone No.

Orlando S. Garcia,
35A-2017-00414 Acting S&L Coordinator (602) 640-5050

THE EEOC lS CLOSING lTS FlLE ON TH|S CHARGE FOR THE FOLLOW|NG REASON: `

The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.
Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge Was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge '

EUUUU

The EEOC issues the following determination: Based upon its investigation, the EEOC'is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

EE

Other (briefly state)

` -".<- ` ' M 4 “_* "’°"'°"-.-$_ Al- f\
- Nu l n..r; ur anT RiGHTS = _» __

(See the additional information attached to this form.)
Tit|e V||, the Americans with Disabi|ities Act, the Genetic information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed W|THlN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment This means that backpay due for any violations that occurred more than 2 years (3 vears)
before you file suit may not be collectib|e.

On behalf of the Commission

g% 42 ` Sep 10, 2018

 

 

E"°'°S‘”es<$) ` _ Elizabeth cadie, (Dare Ma/'/ed)
" District Director

CCI JOHN F. KENNEDY ELEMENTARY

c/o Robert D. Haws, Esq.

GUST ROSENFELD, PLC

One E. Washington Street, Suite 1600
Phoenix, AZ 85004

Case 2:18-cv-`03188-D.]H Document 1 Filed 10/_05/18 Page 8 of 8

Enclosure with EEOC
Form 161 (11/16)

|NFoRMATloN RELATED To F1L1NG SulT
UNDER THE LAws ENFoRcED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal /aW.
, lf you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title V|l of the Civi| Rights Act, the Americans with Disabilities Act (ADA),
the Genetic information Nondiscrimination Act (GlNA), or the Age
Discrimination in Employment Act (ADEA):

QRIVATE SulT RchTs

ln order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. lf you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
' him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it 1s prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice' 1s signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usua||y, the appropriate

1 State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide

_ after talking to your attorney Filing this Notice is not enough. You must file a "complaint" that contains a short

7 statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. |f so, you should remove your birth date from the

charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include

' ' any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters

alleged' 1n the charge. Generally, suits are brought' 1n the State where the alleged unlawful practice occurred, but in

_ some cases can be brought where relevant employment records are kept, where the employment would have v

been, or where the respondent has its main office. lf you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint

' or make legal strategy decisions for you.

PRivATE SulT RiGHTs -- Equal Pay Act/(EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment back

pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. l'-'or

example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit

v before 7/1/10- not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit 1s separate from the 90- -day filing period under Title Vll, the ADA, GlNA or the ADEA referred to above.

Therefore, if you also plan to sue under Title Vll, the ADA, GlNA or the ADEA, in addition to suing on the EPA

claim, suit must be filed within 90 days of this Notice B_ within the 2- or 3~year EPA back pay recovery period.

ATTbRNEY REPRESENTATION -- Title Vll, the ADA Ol' GlNA!

lf you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court havingjurisdiction
' in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
- made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above, 1
because such requests do ggt relieve you of the requirement to bring suit within 90 days.
/

ATTORNEY REFERRAL AND EEOC ASS|STANCE -- All StatUteS:

You may contact the EEOC representative shown on your Notice if you need he|p' 1n finding a lawyer or if you have any
questions about your legal rights, including advice on which U. S. District Court can hear your case. lf you need to
inspect or obtain a copy of information 1n EEOC' s file on the charge, please request it promptly' 1n writing and provide
your charge number¢(as shown on your Notice). Whi|e EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be

made within the next 90 days.)

lF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

